                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

FRANK EDWIN PATE,

      Petitioner,
v.                                           CASE NO. 3:21cv595-MCR-MAF

M.V. JOSEPH, WARDEN,

     Respondent.
_________________________/

                                    ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge, ECF No. 14, dated June 2, 2021, recommending that the

“Request for Injunction,” ECF No. 13, be denied without prejudice to Petitioner

filing a § 1983 civil rights complaint. The parties have been furnished a copy of the

Report and Recommendation and have been afforded an opportunity to file

objections.

      Having considered the report and recommendation, and any objections timely

filed, I have determined that the report and recommendation should be adopted.

      Accordingly, it is ORDERED as follows:

      1.      The Report and Recommendation, ECF No. 14, is adopted and

incorporated by reference in this Order.
                                                                            Page 2 of 2


      2. The “Request for Injunction,” filed by Petitioner Frank Edwin Pate, ECF

No. 13, is DENIED without prejudice to Petitioner bringing the claims concerning

the conditions of confinement in a properly filed § 1983 civil rights proceeding.

      3. The Clerk of Court shall provide Petitioner with a civil rights complaint

form for use by prisoners in civil rights actions under 42 U.S.C. § 1983.

      DONE AND ORDERED this 29th day of June 2021.




                                        s/ M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:21cv595-MCR-MAF
